DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (JP 2015-005718; see equivalent US 2016/0315210) in view of Rust (US 2011/0120518).
	Regarding claim 10, Kubo discloses a solar cell comprising: a semiconductor substrate having a first conductivity type ([0034] L1-2; 101 in Figures 3 through 5), the semiconductor substrate having a first main surface, a second main surface and a side surface, the side surface being at an outer edge of the semiconductor substrate, the first main surface and the second main surface are parallel (101 in Figures 3 through 5), and the second main surface is a light receiving surface (top surface of 101 in Fig. 3); a first conductivity type layer having a conductivity type equal to the first conductivity type (143 - [0046] L4); two second conductivity type layers formed continuously from each other (102A, 102B, [0047] - [0048]; shown in annotated Figure 3 below), wherein each second conductivity type layer of the two second conductivity type layers has a second conductivity type opposite to the first conductivity type ([0047] L1; [0049] L1), and the two second conductivity type layers formed continuously from each other are: a lower second conductivity type layer on an extending along the first main surface (102A in annotated Fig. 3 below), and a side second conductivity type layer that is on and extends along the side surface that is at the outer edge of the semiconductor substrate (102B shown in annotated Fig. 3 below); a first collecting electrode on the first conductivity type layer located on the first main surface (171 in Fig. 3); and a second collecting electrode on the lower second conductivity type layer located on the first main surface (172 in Fig. 3; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components).
	Kubo does not explicitly disclose the side second conductivity type layer that is on and extends along the side surface extends along only a part of the side surface such that the side second conductivity type layer does not reach to the second main surface.
	Rust discloses a solar cell comprising a semiconductor substrate having a first conductivity type ([0042] L6-7), and further discloses a side second conductivity type layer that is on and extends along only a part of the side surface ([0042] L2-5).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the side second conductivity type layer of Kubo such that the side second conductivity layer extends along only a part of the side surface, as disclosed by Rust, because as evidenced by Rust, the use of a configuration in which a side second conductivity type layer extends along only a part of a side surface of a semiconductor substrate amounts to the use of a known configuration in the art for the formation of a second conductivity type layer in a photovoltaic device, and it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Modified Kubo discloses the side second conductivity type layer does not reach to the second main surface, because Rust discloses the wrapped emitter may extend around a portion of the cell ([0042] L2-5).  This disclosure encompasses a portion which does not reach the second main surface, and therefore, satisfies the claim limitation requiring the side second conductivity type layer to not reach the second main surface.
	Regarding claim 11, Kubo discloses a solar cell comprising: a semiconductor substrate having a first conductivity type ([0034] L1-2; 101 in Figures 3 through 5), the semiconductor substrate having a first main surface, a second main surface and a side surface, the side surface being at an outer edge of the semiconductor substrate between an end of the first main surface and an end of the second main surface, the first main surface and the second main surface are parallel (shown in annotated Figure 3 below); a first conductivity type layer having a conductivity type equal to the first conductivity type (143 - [0046] L4); three second conductivity type layers formed continuously from each other, wherein each second conductivity type layer of the three second conductivity type layers has a second conductivity type opposite to the first conductivity type ([0047] L1; [0049] L1), and the three second conductivity type layers formed continuously from each other are a lower second conductivity type layer on and extending along the first main surface (102A in annotated Fig. 3 below), a middle second conductivity type layer on and extending along the side surface (102B shown in annotated Fig. 3 below), and an upper second conductivity type layer that is on and extends along the second main surface (upper 102B in Figure 3), a first collecting electrode on the first conductivity type layer located on the first main surface (171 in Fig. 3); and a second collecting electrode on the lower second conductivity type layer located on the first main surface (172 in Fig. 3; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components).
	Kubo does not explicitly disclose the upper second conductivity type layer extends along only an outer peripheral portion of the second main surface.
	Rust discloses a solar cell comprising a semiconductor substrate having a first conductivity type ([0042] L6-7), and further discloses a second conductivity type layer that is on and extends along a portion of the cell ([0042] L2-5).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the side second conductivity type layer of Kubo such that the side second conductivity layer extends along only an outer peripheral portion of the second main surface, because as disclosed by Rust, the wrapped emitter may extend around a portion of the cell, and as evidenced by Rust, the use of a configuration in which a side second conductivity type layer extends along only an outer peripheral portion of the second main surface amounts to the use of a known configuration in the art for the formation of a second conductivity type layer in a photovoltaic device, and it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Modified Kubo discloses the upper second conductivity type layer extends along only an outer peripheral portion of the second main surface, because Rust discloses the wrapped emitter may extend around a portion of the cell ([0042] L2-5).  This disclosure encompasses an outer peripheral portion of the second main surface, and therefore, satisfies the claim limitation requiring the upper second conductivity type layer to extend along only an outer peripheral portion of the second main surface..
	Regarding claims 12 and 13, modified Kubo discloses all the claim limitations as set forth above. Kubo further discloses an electrode closest to an outermost peripheral end of the first main surface is second collecting electrode (172 shown in Figure 2).
	Regarding claim 14, Kubo discloses a method for manufacturing a solar cell comprising the steps of: providing a semiconductor substrate having a first conductivity type ([0034] L1-2; 101 in Figures 3 through 5), the semiconductor substrate having a first main surface, a second main surface and a side surface, the side surface being at an outer edge of the semiconductor substrate, the first main surface and the second main surface are parallel (101 in Figures 3 through 5), and the second main surface is a light receiving surface (top surface of 101 in Fig. 3); forming two second conductivity type layers continuously from each other (102A, 102B, [0047] - [0048]; shown in annotated Figure 3 below) where each second conductivity type layer of the two second conductivity type layers has a second conductivity type opposite to the first conductivity type ([0047] L1; [0049] L1), the two second conductivity type layers being formed continuously from each other are: a lower second conductivity type layer on and extending along the first main surface (102A in annotated Fig. 3 below), and a side second conductivity type layer that is on and extends along the side surface that is at the outer edge of the semiconductor substrate (102B shown in annotated Fig. 3 below); forming a first conductivity type layer having a conductivity type equal to the first conductivity type on the first main surface (143 - [0046] L4); forming a first collecting electrode on the first conductivity type layer located on the first main surface (171 in Fig. 3); and forming a second collecting electrode on the lower second conductivity type layer located on the first main surface (172 in Fig. 3; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components).
	Kubo does not explicitly disclose the side second conductivity type layer that is on and extends along the side surface extends along only a part of the side surface such that the side second conductivity type layer does not reach to the second main surface.
	Rust discloses a solar cell comprising a semiconductor substrate having a first conductivity type ([0042] L6-7), and further discloses a side second conductivity type layer that is on and extends along only a part of the side surface ([0042] L2-5).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the side second conductivity type layer of Kubo such that the side second conductivity layer extends along only a part of the side surface, as disclosed by Rust, because as evidenced by Rust, the use of a configuration in which a side second conductivity type layer extends along only a part of a side surface of a semiconductor substrate amounts to the use of a known configuration in the art for the formation of a second conductivity type layer in a photovoltaic device, and it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Modified Kubo discloses the side second conductivity type layer does not reach to the second main surface, because Rust discloses the wrapped emitter may extend around a portion of the cell ([0042] L2-5).  This disclosure encompasses a portion which does not reach the second main surface, and therefore, satisfies the claim limitation requiring the side second conductivity type layer to not reach the second main surface.
	Regarding claim 20, Kubo discloses a method for manufacturing a solar cell comprising the steps of: providing a semiconductor substrate having a first conductivity type ([0034] L1-2; 101 in Figures 3 through 5), the semiconductor substrate having a first main surface, a second main surface and a side surface, the side surface being at an outer edge of the semiconductor substrate between an end of the first main surface and an end of the second main surface, the first main surface and the second main surface are parallel (shown in annotated 3 below); forming three second conductivity type layers continuously from each other, where each second conductivity type layer of the three second conductivity type layers has a second conductivity type opposite to the first conductivity type ([0047] L1; [0049] L1), the three second conductivity type layers formed continuously from each other are a lower second conductivity type layer on and extending along the first main surface (102A in annotated Fig. 3 below), a middle second conductivity type layer on and extending along the side surface (102B shown in annotated Fig. 3 below), and an upper second conductivity type layer that is on and extends along the second main surface (upper 102B in Figure 3), forming a first conductivity type layer having a conductivity type equal to the first conductivity type (143 - [0046] L4); forming a first collecting electrode on the first conductivity type layer located on the first main surface (171 in Fig. 3); and forming a second collecting electrode on the lower second conductivity type layer located on the first main surface (172 in Fig. 3; it is noted that the term "on" does not require direct physical contact or the absence of intermediate components).
	Kubo does not explicitly disclose the upper second conductivity type layer extends along only an outer peripheral portion of the second main surface.
	Rust discloses a solar cell comprising a semiconductor substrate having a first conductivity type ([0042] L6-7), and further discloses a second conductivity type layer that is on and extends along a portion of the cell ([0042] L2-5).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the side second conductivity type layer of Kubo such that the side second conductivity layer extends along only an outer peripheral portion of the second main surface, because as disclosed by Rust, the wrapped emitter may extend around a portion of the cell, and as evidenced by Rust, the use of a configuration in which a side second conductivity type layer extends along only an outer peripheral portion of the second main surface amounts to the use of a known configuration in the art for the formation of a second conductivity type layer in a photovoltaic device, and it has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Modified Kubo discloses the upper second conductivity type layer extends along only an outer peripheral portion of the second main surface, because Rust discloses the wrapped emitter may extend around a portion of the cell ([0042] L2-5).  This disclosure encompasses an outer peripheral portion of the second main surface, and therefore, satisfies the claim limitation requiring the upper second conductivity type layer to extend along only an outer peripheral portion of the second main surface..

[AltContent: arrow][AltContent: arrow][AltContent: textbox (second conductivity type layer)]
    PNG
    media_image1.png
    617
    512
    media_image1.png
    Greyscale


Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (JP 2015-005718; see equivalent US 2016/0315210) in view of Rust (US 2011/0120518) as applied to claims 14 and 20 above, in view of Wang (CN 101383386 A - see machine translation document).
	Regarding claim 15, modified Kubo discloses all the claim limitations as set forth above.  While Kubo does disclose in the step of forming the two second conductivity type layers, the lower second conductivity type layer and the side second conductivity type layer are formed by a coating-diffusion treatment ([0060]; [0100]); Kubo does not explicitly disclose the coating-diffusion treatment consists of a single coating step and a single diffusion heating step.
	Wang discloses a method for manufacturing a solar cell and further discloses making a second conductivity type layer by printing a metal paste containing dopant on a wafer (para 130) and then drying and sintering the paste at a high temperature to form the first conductive metal electrode and the heavily doped emitter containing the first dopant heavily doped emitter (para 134).  A plain reading of these teachings is that the printing is a single coating step, and that heating the paste drives the dopant to diffuse into the wafer in a single diffusion step.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the coating-diffusion treatment of modified Kubo such that the coating-diffusion treatment consists of a single coating step and a single diffusion heating step, as disclosed in Wang, because as evidenced by Wang, the use of a single coating step and a single diffusion step in a coating diffusion treatment amounts to the use of a known method in the art, and one of ordinary skill would have a reasonable expectation of success when including a single coating step and a single diffusion step in the coating-diffusion treatment of modified Kubo based on the teaching of Wang.
	Regarding claim 21, modified Kubo discloses all the claim limitations as set forth above.  While Kubo does disclose in the step of forming the three second conductivity type layers, the lower second conductivity type layer and the middle second conductivity type layer are formed by a coating-diffusion treatment ([0060]; [0100]); Kubo does not explicitly disclose the coating-diffusion treatment consists of a single coating step and a single diffusion heating step.
	Wang discloses a method for manufacturing a solar cell and further discloses making a second conductivity type layer by printing a metal paste containing dopant on a wafer (para 130) and then drying and sintering the paste at a high temperature to form the first conductive metal electrode and the heavily doped emitter containing the first dopant heavily doped emitter (para 134).  A plain reading of these teachings is that the printing is a single coating step, and that heating the paste drives the dopant to diffuse into the wafer in a single diffusion step.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to perform the coating-diffusion treatment of modified Kubo such that the coating-diffusion treatment consists of a single coating step and a single diffusion heating step, as disclosed in Wang, because as evidenced by Wang, the use of a single coating step and a single diffusion step in a coating diffusion treatment amounts to the use of a known method in the art, and one of ordinary skill would have a reasonable expectation of success when including a single coating step and a single diffusion step in the coating-diffusion treatment of modified Kubo based on the teaching of Wang.
Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (JP 2015-005718; see equivalent US 2016/0315210) in view of Rust (US 2011/0120518) as applied to claims 14 and 20 above, in view of Pellegrin (US 8,691,677).
	Regarding claim 16, modified Kubo discloses all the claim limitations as set forth above.  
	While Kubo does disclose in the step of forming the two second conductivity type layers, the lower second conductivity type layer and the side second conductivity type layer are formed by a vapor phase diffusion heating treatment ([0060], [0100]), Kubo does not disclose the vapor phase diffusion heating treatment while two semiconductor substrates having the first conductivity type are stacked.
	Pellegrin discloses a method for manufacturing a solar cell and further discloses a vapor phase diffusion heating treatment which two semiconductor substrates having the same conductivity are stacked (abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the vapor phase diffusion heating treatment of Pellegrin as the vapor phase diffusion heating treatment in modified Kubo, because as taught by Pellegrin, the process ensures excellent uniformity of treatment (C7/L36-31).
	Regarding claim 22, modified Kubo discloses all the claim limitations as set forth above.  
	While Kubo does disclose in the step of forming the three second conductivity type layers, the lower second conductivity type layer and the middle second conductivity type layer are formed by a vapor phase diffusion heating treatment ([0060], [0100]), Kubo does not disclose the vapor phase diffusion heating treatment while two semiconductor substrates having the first conductivity type are stacked.
	Pellegrin discloses a method for manufacturing a solar cell and further discloses a vapor phase diffusion heating treatment which two semiconductor substrates having the same conductivity are stacked (abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the vapor phase diffusion heating treatment of Pellegrin as the vapor phase diffusion heating treatment in modified Kubo, because as taught by Pellegrin, the process ensures excellent uniformity of treatment (C7/L36-31).

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.  Specifically, Applicant argues that the description of paragraph [0042] of Rust is vague, and does not suggest any specific structures of the emitter layer.
In response to Applicant's argument, Rust discloses in lines 2 through 5 of paragraph [0042] that "The wrapped emitter may extend around a portion of, or alternately around the substantial portion of or the entirety of, the cell."
This disclosure clearly teaches an embodiment in which a side second conductivity type is on and extends along only a part of the side surface that is at the outer edge of the semiconductor substrate and the side second conductivity type layer does not reach to the second main surface.  The disclosure also clearly teaches an embodiment in which an upper second conductivity type layer that is on and extends along only an outer peripheral portion of the second main surface, as set forth in the office action.
	Absent persuasive evidence that the particular configuration (i.e. a side second conductivity type is on and extends along only a part of the side surface that is at the outer edge of the semiconductor substrate and the side second conductivity type layer does not reach to the second main surface; or an upper second conductivity type layer that is on and extends along only an outer peripheral portion of the second main surface) is significant, based on the teaching of Rust that a wrapped emitter may extend around a portion of, or alternately around the substantial portion of or the entirety of, the cell; the use of the configuration amounts to the use of a known configuration in the art for the formation of a second conductivity type layer in a photovoltaic device, and it has been held that a change in configuration of shape of a device is obvious.
	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	In this case, Rust discloses in lines 2 through 5 of paragraph [0042] that "The wrapped emitter may extend around a portion of, or alternately around the substantial portion of or the entirety of, the cell."
This disclosure clearly teaches an embodiment in which a side second conductivity type is on and extends along only a part of the side surface that is at the outer edge of the semiconductor substrate and the side second conductivity type layer does not reach to the second main surface.  The disclosure also clearly teaches an embodiment in which an upper second conductivity type layer that is on and extends along only an outer peripheral portion of the second main surface, as set forth in the office action.
	With regard to Applicant's notation that Rust was cited in the Extended European Search Report of the counterpart European application; Rust discloses in lines 2 through 5 of paragraph [0042] that "The wrapped emitter may extend around a portion of, or alternately around the substantial portion of or the entirety of, the cell."  This disclosure clearly teaches an embodiment in which a side second conductivity type is on and extends along only a part of the side surface that is at the outer edge of the semiconductor substrate and the side second conductivity type layer does not reach to the second main surface.  The disclosure also clearly teaches an embodiment in which an upper second conductivity type layer that is on and extends along only an outer peripheral portion of the second main surface, as set forth in the office action.
Applicant’s remaining arguments with respect to claims 10-16 and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726